DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 11/24/2020, is acknowledged. Claims 1, 18, and 20 are amended. Claim 7 is canceled. Claims 21 – 27 and 40 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/07/2020. Claims 9 – 17 and 28 – 39 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/09/2019.

Election of species C, directed to 6xxx series aluminum alloy products, was made without traverse in the reply filed 07/07/2020. As such, claims 8 and 19 will be examined as requiring the aluminum alloy product to be a 6xxx series aluminum alloy.

 Claims 1 – 6, 8, and 18 – 20 are currently pending in the application and under consideration for this office action.

Drawings
The drawings were received on 11/24/2020.  These drawings are accepted, and all previous objections to the drawings have been withdrawn by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 6 and 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0166162 (“Hirayama”).
Regarding claim 1, Hirayama teaches an aluminum alloy product ([0001]). Hirayama teaches that the aluminum alloy sheet is alloyed with at least Mg, Mn, Fe, Cu, and Si ([0025], L 
Hirayama teaches that a peak concentration of a Cu concentration distribution in a thickness direction in a region at a depth of 15 nm to 200 nm from the surface of the aluminum alloy substrate is equal to or more than 0.15 mass% ([0025], L 7-10) and less than 1.0 mass% ([0046], L 6-7), while the overall Cu content is 0.03-0.10 mass% ([0025], L 5). Thus, Hirayama teaches that the copper concentration is enriched in a region near the surface of the aluminum alloy product (see Fig. 2 of Hirayama for a visual example of this Cu near-surface enrichment). The Examiner asserts that a depth of 15 nm to 200 nm from the surface of the aluminum alloy substrate is equal to 0.015-0.2 μm, which falls within the claimed region of the “subsurface portion” of the instant claim (a thickness from a surface of the aluminum alloy product to a depth of about 5 μm or less within an interior of the aluminum alloy product). Even further, the Examiner asserts that the “enrichment ratio” range obtained by comparing the taught peak Cu concentration of Hirayama with the overall Cu concentration (i.e. the bulk concentration) is equal to (0.15 peak mass% Cu / 0.10 mass% Cu) = 1.5 to (1.0 peak mass% Cu / 0.03 mass% Cu) = 33.33.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the enrichment ratio range derived from Hirayama (1.5 to 33.33) overlaps with the enrichment ratio range of the instant claim (about 1.0 to about 4.0). 
Even further, it is noted that some comparative examples disclosed by Hirayama also satisfy the claimed enrichment ratio of the instant claim (see Comparative Examples 5 and 6, each having an enrichment ratio of (0.06 peak mass% Cu / 0.05 mass% Cu) = 1.2).
2, as previously discussed, Hirayama teaches that the migrant element is Cu.
Regarding claim 3, as previously discussed, Hirayama teaches that Cu is enriched in a thickness direction in a region at a depth of 15 nm to 200 nm, or 0.015-0.2 μm, from the surface of the aluminum alloy substrate ([0025], L 7-10). This region falls within the claimed region of the instant claim (a thickness from the surface of the aluminum alloy product to a depth of about 2 μm or less within the interior of the aluminum alloy product).
Regarding claim 4, as previously discussed, Hirayama teaches that Cu is enriched in a thickness direction in a region at a depth of 15 nm to 200 nm, or 0.015-0.2 μm, from the surface of the aluminum alloy substrate ([0025], L 7-10). This region falls within the claimed region of the instant claim (a thickness from the surface of the aluminum alloy product to a depth of about 0.5 μm or less within the interior of the aluminum alloy product).
Regarding claim 5, as previously discussed, the Examiner asserts that the “enrichment ratio” range obtained by comparing the taught peak Cu concentration of Hirayama with the overall Cu concentration (i.e. the bulk concentration) is equal to (0.15 peak mass% Cu / 0.10 mass% Cu) = 1.5 to (1.0 peak mass% Cu / 0.03 mass% Cu) = 33.33.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the enrichment ratio range derived from Hirayama (1.5 to 33.33) overlaps with the enrichment ratio range of the instant claim (about 1.0 to 2.0). 
Even further, it is noted that some comparative examples disclosed by Hirayama also satisfy the claimed enrichment ratio of the instant claim (see Comparative Examples 5 and 6, each having an enrichment ratio of (0.06 peak mass% Cu / 0.05 mass% Cu) = 1.2).
6, as previously discussed, the Examiner asserts that the “enrichment ratio” range obtained by comparing the taught peak Cu concentration of Hirayama with the overall Cu concentration (i.e. the bulk concentration) is equal to (0.15 peak mass% Cu / 0.10 mass% Cu) = 1.5 to (1.0 peak mass% Cu / 0.03 mass% Cu) = 33.33.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the enrichment ratio range derived from Hirayama (1.5 to 33.33) overlaps with the enrichment ratio range of the instant claim (about 1.0 to 1.5). 
Even further, it is noted that some comparative examples disclosed by Hirayama also satisfy the claimed enrichment ratio of the instant claim (see Comparative Examples 5 and 6, each having an enrichment ratio of (0.06 peak mass% Cu / 0.05 mass% Cu) = 1.2).

Regarding claim 18, Hirayama teaches an aluminum alloy product ([0001]). Hirayama teaches that the aluminum alloy sheet is alloyed with at least Mg, Mn, Fe, Cu, and Si ([0025], L 1-7), and can further contain Zn, Ni, Ga, V, Pb, Bi, Sn, Na, Ca, Sr, Ti, and B ([0071]-[0072]; [0076]-[0081]). An ordinarily skilled artisan would appreciate that any alloying element could be considered a “migrant element” as claimed in the instant claim.
Hirayama teaches that a peak concentration of a Cu concentration distribution in a thickness direction in a region at a depth of 15 nm to 200 nm from the surface of the aluminum alloy substrate is equal to or more than 0.15 mass% ([0025], L 7-10) and less than 1.0 mass% ([0046], L 6-7), while the overall Cu content is 0.03-0.10 mass% ([0025], L 5). Thus, Hirayama teaches that the copper concentration is enriched in a region near the surface of the aluminum alloy product (see Fig. 2 of Hirayama for a visual example of this Cu near-surface enrichment). The 
Even further, it is noted that all of the inventive and comparative examples disclosed by Hirayama have Cu concentration in the “subsurface portion” which is greater than the overall Cu content (i.e. the bulk concentration) (Table 1 discloses overall/bulk Cu content, whereas Table 2 discloses Cu peak concentration in the “subsurface region”).
Regarding claim 19, as previously discussed, Hirayama teaches that the migrant element is Cu.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0166162 (“Hirayama”) as applied to claims 1 and 18, respectively, and further in view of “Recent development in aluminium alloys for the automotive industry”, 2000. Materials Science and Engineering A, Vol 280, pp 37-49 (“Miller”).
Regarding claims 8 and 20, Hirayama does not explicitly teach or suggest that the aluminum alloy product is a 6xxx series aluminum alloy. Hirayama teaches that the aluminum alloy product is a 5xxx series aluminum alloy ([0027]).
It is noted that Hirayama teaches that the obtained aluminum alloy is intended for use as a vehicle body panel and a structural member or the like of an automobile ([0023]; [0082]).
	Miller teaches that in the automotive industry, both 6xxx and 5xxx series aluminum alloys have been used in applications such as vehicle body panels (Table 2, Outer/Inner panels, Alloy; P 41, S 3.1; P 42, S 3.2). Miller teaches that 6xxx series aluminum alloys are desired for use as outer 
	It would have been obvious to an ordinarily skilled artisan to substitute the 5xxx series aluminum alloy taught by Hirayama for a 6xxx series aluminum alloy. In the application of vehicle body panels, the use of a 6xxx series aluminum alloy as an outer vehicle panel is desired due to 6xxx series alloys having superior dent resistance, while use of 6xxx series alloys as an inner vehicle panel is in conformity with the unialloy concept, and would increase recycling potential.

Response to Arguments
Applicant’s remarks filed 11/24/2020 are acknowledged and have been fully considered. The Examiner agrees with the submitted remarks in that the amendments entered overcome the previous prior art rejections of record. As such, the rejection of claims 1 – 6 and 8 under 35 U.S. C. 103 over Abe as evidenced by AlcoTec, as well as the rejections of claims 18 – 20 under 35 U.S.C. 102(a)(1) over Curran have been withdrawn. 
	However, upon further search and consideration, the Examiner has presented new grounds of rejection, incorporating the Hirayama and Miller references.
	Regarding Applicant’s entered request for rejoinder of claims 9 – 17, the Examiner notes that in order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim (MPEP 821.04). In view of the new grounds of rejection presented with this correspondence, claim 1 is not currently allowable, and as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735